Fourth Court of Appeals
                                        San Antonio, Texas
                                               January 28, 2020

                                            No. 04-19-00870-CV

                                                   In re P.M.

                                      Original Mandamus Proceeding 1

                                                    ORDER

Sitting:         Rebeca C. Martinez, Justice
                 Luz Elena D. Chapa, Justice
                 Beth Watkins, Justice

        On December 17, 2019, relator filed a petition for writ of mandamus. This court believes
a serious question concerning the mandamus relief sought requires further consideration. See
TEX. R. APP. P. 52.8(b). The respondent and the real party in interest may file a response to the
petition in this court no later than February 12, 2020. Any such response must conform to
Texas Rule of Appellate Procedure 52.4.

           It is so ORDERED on January 28, 2020.


                                                                           PER CURIAM


ATTESTED TO: _________________________
             MICHAEL A. CRUZ,
             Clerk of Court




1
 This proceeding arises out of Cause No. 2019PA02194, styled In the Interest of J.M., A Child, pending in the 224th
Judicial District Court, Bexar County, Texas, the Honorable John D. Gabriel, Jr. presiding.